DETAILED ACTION
EXAMINER’S AMENDMENT
1.          Authorization for this examiner’s amendment was given in an interview with Brian Batzli on March 24, 2021.

Please amend the following:  (Specifically, delete the cross-out limitations and add the underlined limitations. Furthermore, for the punctuation, please replace the period indicated within [[ ]], with the underlined “;” in Claim 1 and add the underlined “:” after the limitation “processor arrangement configured to” in Claim 21.

          Regarding Claim 1: A method profile for a road in accordance with a roughness index, the method comprising:

- for a portion of the road, providing an approximation of a roughness figure in
accordance with the roughness index, by:

- receiving speed data of a first vehicle travelling along the portion of the road and
receiving, from a measuring device carried on the first vehicle, measured acceleration
data of the device perpendicular to the road surface;

- processing the acceleration data, to provide a value for a parameter relating to the
acceleration data for the portion of the road, the parameter being a statistical

wherein the statistical parameter is a Coefficient of Variation (CoV) which is defined
as a ratio between the standard deviation (σ) and the mean (μ) of the acceleration data
received for the portion of the road; and

- utilizing the speed data and a first speed-based conversion equation to convert said
parameter value into the approximation of the roughness figure for the
portion of the road in accordance with the roughness index[[.]];

- combining the approximation of the roughness figure for the portion of the road with
respective approximations of the roughness figure for adjacent portions of the road, to
generate the roughness profile for the road; and

- using the roughness profile to the road to at least one of: inform road maintenance
service providers of areas in the road in need of maintenance, enable road transport
service providers to select a route to minimize damage to vehicles or to select a
different route, and assist road users with a visual representation of the roughness
profile.

          Regarding Claim 21. A system for generating a roughness profile for a road  index, the system comprising:
- a central backend;

- a fleet of vehicles comprising at least a first class of vehicles comprising at least
a first vehicle;
- at least the first vehicle comprising: a measuring device configured to measure
acceleration data perpendicular to a portion of the road 

(RF) transmitting device configured to communicate with the central backend;

- a memory arrangement comprising at least a first set of speed-based conversion
equations associated with the first class of vehicles wherein each speed-based
conversion equation in the first set relates to a different speed;

- a processor arrangement configured to: process the acceleration data measured by
the measuring device into a value for a parameter, wherein the parameter is a
statistical parameter obtained by processing the z-axis acceleration data statistically
and wherein the statistical parameter is a Coefficient of Variation (CoV) which is
defined as a ratio between the standard deviation (σ) and the mean (μ) of the
acceleration data received for the portion of the road; receive speed data of the first
vehicle travelling along the portion of the road and to select a first speed-based
conversion equation from the first set of speed-based conversion equations based on
the speed data; utilize the first speed-based conversion equation to convert the
parameter into an approximation of a roughness figure for the portion of the road; 
combine the approximation of the roughness figure for the portion of the road with
respective approximations of the roughness figure for adjacent portions of the road, to
generate the roughness profile for the road; and use the roughness profile to the road to at least one of: inform road maintenance service providers of areas in the road in need of maintenance, enable road transport service providers to select a route to
minimize damage to vehicles or to select a different route, and assist road users with a
visual representation of the roughness profile.

- 



Regarding Claims 4, 12-14, 16-20, 22-23 and 29-32. Cancelled.

Claim Rejections - 35 USC § 112
2.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 03/01/2021.
Claim Rejections - 35 USC § 101
3.          Previous rejection is withdrawn in view of the Examiner’s Amendment shown above.
Allowable Subject Matter
Claims 1-3, 5-11, 15, 21 and 24-28 allowed. Specifically, the independent Claims 1 and 21 are allowed over the prior arts. The dependent Claims (2-3, 5-11, 15, 26-28) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed due to incorporation of the allowable subject matter, as indicated in the previous Office Actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HYUN D PARK/Primary Examiner, Art Unit 2865